884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David BUTLER, Defendant-Appellant.
No. 89-5238.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

Before NATHANIEL JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*
PER CURIAM.


1
In his appeal from the judgment of conviction entered against him by the district court, defendant, David Butler, contends that the court erred in failing to suppress evidence of cocaine found on his person as the result of what he argues was an unwarranted police stop and pat-down.


2
Having throughly considered the record on appeal, the briefs of the parties, and the arguments of counsel, we conclude, for the reasons set forth in the report and recommendation of the magistrate dated September 2, 1988, that the district court's ruling was not erroneous.


3
Accordingly, the judgment of conviction is affirmed.



*
 The Honorable Richard B. McQuade, Jr., United States District Judge for the Northern District of Ohio, sitting by designation